NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAMES EDWARD MATHIS,             )
DOC #474031,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-2230
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

James Edward Mathis, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, Concur.